


EXHIBIT 10.13

FIFTH AMENDMENT TO LEASE

          THIS FIFTH AMENDMENT TO LEASE (this “Amendment”) is made as of the
Amendment Date (as hereinafter defined) by and between TOWER PLACE, L.P., a
Georgia limited partnership (“Landlord”) and QUALITY SYSTEMS, INC., a California
corporation (“Tenant”).

RECITALS

          Landlord and Tenant have previously entered into that certain Tower
Place Office Lease dated November 15, 2000, as amended by that certain First
Amendment of Lease dated August 12, 2003, as further amended by that certain
Second Amendment of Lease dated October 1, 2003, as further amended by that
certain Third Amendment of Lease dated June 9, 2004, and as further amended by
that certain Fourth Amendment of Lease dated September 22, 2005 (collectively,
the “Lease”) for the lease of approximately 24,112 rentable square feet of
space, more commonly known as Suite 2700 Tower Place, 3340 Peachtree Road, NE
(the “Premises”) located within Tower Place, Atlanta, Fulton County, Georgia.

          Landlord and Tenant desire to amend the Lease as more particularly set
forth below.

          NOW, THEREFORE, for and in consideration of Ten and No/100 Dollars
($10.00) and other good and valuable consideration in hand paid by each party
hereto to the other, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:

1.       Definitions. All capitalized terms used herein but undefined shall have
the meaning as defined in the Lease. For purposes of the Lease, and this
Amendment, the following term shall mean the following:

          “Landlord Entities” shall mean Landlord, Landlord’s investment
manager, and the trustees, boards of directors, officers, general partners,
beneficiaries, stockholders, employees and agents of each of them.

2.       Expansion Space. Commencing on the earlier of (a) May 1, 2007 or (b)
the date that Tenant occupies the Expansion Space (the “Expansion Effective
Date”), the Premises shall be expanded to also include that certain additional
space as more particularly described on Exhibit “A” attached hereto and
incorporated herein by reference (the “Expansion Space”) containing
approximately 10,671 rentable square feet located on the twentieth (20th) floor
of the Building. Commencing on the Expansion Effective Date, the Premises shall
be defined as the original Premises described in the Lease and the Expansion
Space.

3.       Expansion Space Improvements Landlord shall make improvements to the
Expansion Space as more particularly described on Exhibit “B” attached hereto
and incorporated herein by reference.

4.       Stipulated Square Footage (Building). Commencing on the Expansion
Effective Date, the Stipulated Square Footage of the Building (as defined in
Section 1.1(f) of the Lease) shall be an agreed upon 611,713 rentable square
feet.

5.       Change in Tenant’s Share. Commencing on Expansion Effective Date,
Tenant’s Share (as defined in Section 1.l(k) of the Lease) shall be increased to
5.69%.

6.       Change in Base Year. Commencing on the Expansion Effective Date, the
Base Year for the Expansion Space only shall be calendar year 2007.

--------------------------------------------------------------------------------




7.       Rent.

          (a)          As of the Expansion Effective Date, the Base Rental for
the Expansion Space shall be payable according to the following schedule:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Period

 

Rentable
Square
Footage

 

Annual Base
Rental
Per Square Foot

 

Annual Base
Rental

 

Monthly Installment
of Base Rental

 

--------------------------------------------------------------------------------

 

from

through

 

 

 

 

 

--------------------------------------------------------------------------------

 

05/01/2007

04/09/2008

 

 

10,671

 

$

24.50

 

$

261,439.56

 

 

$21,786.63

 

04/10/2008

04/09/2009

 

 

10,671

 

$

25.24

 

$

269,336.04

 

 

$22,444.67

 

04/10/2009

04/09/2010

 

 

10,671

 

$

26.00

 

$

277,446.00

 

 

$23,120.50

 

04/10/2010

04/09/2011

 

 

10,671

 

$

26.77

 

$

285,662.64

 

 

$23,805.22

 

04/10/2011

10/31/2011

 

 

10,671

 

$

27.57

 

$

294,199.44

 

 

$24,516.62

 

          (b)          All Rent payable by Tenant shall be paid to Landlord at
the following address:

 

 

 

If by U.S. Mail:

Tower Place, L.P.

 

75 Remittance Drive

 

Suite 6706

 

Chicago, IL 60675-6706

 

 

 

If By Wire Transfer:

The Northern Trust Company

 

50 South LaSalle Street

 

Chicago, IL 60675

 

ABA No.: 071-000-152

 

For Credit to:

Tower Place, L.P. Lockbox Account
a Property of Tower Place, L.P.,
by RREEF Management Company

 

Account No.:

2726769

8.       Insurance. Section 4.10 of the Lease is hereby deleted in its entirety
and the following is hereby substituted therefor:

          (a)          Tenant shall keep in force throughout the Term: (a) a
Commercial General Liability insurance policy or policies to protect the
Landlord Entities against any liability to the public or to any invitee of
Tenant or a Landlord Entity incidental to the use of or resulting from any
accident occurring in or upon the Premises with a limit of not less than
$1,000,000 per occurrence and not less than $2,000,000 in the annual aggregate,
or such larger amount as Landlord may prudently require from time to time,
covering bodily injury and property damage liability and $1,000,000
products/completed operations aggregate; (b) Business Auto Liability covering
owned, non-owned and hired vehicles with a limit of not less than $1,000,000 per
accident; (c) Workers’ Compensation Insurance with limits as required by statute
and Employers Liability with limits of $500,000 each accident, $500,000 disease
policy limit, $500,000 disease—each employee; (d) All Risk or Special Form
coverage protecting Tenant against loss of or damage to Tenant’s alterations,
additions, improvements, carpeting, floor coverings, panelings, decorations,
fixtures, inventory and other business personal property situated in or about
the Premises to the full replacement value of the property so insured.

          (b)          The aforesaid policies shall (a) be provided at Tenant’s
expense; (b) name the Landlord Entities as additional insureds (General
Liability) and loss payee (Property—Special Form); (c) be issued by an insurance
company with a minimum Best’s rating of “A-:VII” during the Term; and (d)
provide that said insurance shall not be canceled unless thirty (30) days prior
written notice (ten days for non-payment of premium) shall have been given to
Landlord; a certificate of Liability insurance on ACORD Form 25 and a
certificate of Property insurance on ACORD Form 28 shall be

2

--------------------------------------------------------------------------------




delivered to Landlord by Tenant upon the Commencement Date and at least thirty
(30) days prior to each renewal of said insurance.

          (c)           Whenever Tenant shall undertake any alterations,
additions or improvements in, to or about the Premises (“Work”) the aforesaid
insurance protection must extend to and include injuries to persons and damage
to property arising in connection with such Work, without limitation including
liability under any applicable structural work act, and such other insurance as
Landlord shall require; and the policies of or certificates evidencing such
insurance must be delivered to Landlord prior to the commencement of any such
Work.

          (d)          So long as their respective insurers so permit, Tenant
and Landlord hereby mutually waive their respective rights of recovery against
each other for any loss insured by fire, extended coverage, All Risks or other
insurance now or hereafter existing for the benefit of the respective party but
only to the extent of the net insurance proceeds payable under such policies.
Each party shall obtain any special endorsements required by their insurer to
evidence compliance with the aforementioned waiver.

9.        Governmental Regulations. The following is inserted at the end of
Section 8.10(b) of the Lease:

“Notwithstanding the foregoing, if Tenant shall be required by any governmental
authority to repair, alter, remove, construct, reconstruct, or improve any part
or all of the Premises or the Building as a result of the specific use being
made by Tenant of the Premises, then such action shall be the sole and exclusive
responsibility of Tenant in all respects; any such action shall be promptly
performed by Tenant at its expense in accordance with the applicable
governmental requirement and otherwise in accordance with the terms of this
Lease.”

10.       Right of First Refusal. Provided Tenant is not then in default under
the terms, covenants and conditions of the Lease, Tenant shall have the right to
lease the remaining space on the twentieth (20th) floor of the Building
containing approximately 12,484 rentable square feet (the “Refusal Space”) at
such time as Landlord receives an offer from a third party to lease the Refusal
Space which Landlord is prepared to accept (the “Offer”). In such a case,
Landlord shall give written notice to Tenant of the Offer, in all its
particulars and Tenant shall have a period of five (5) business days in which to
exercise Tenant’s right to lease the Refusal Space, failing which Landlord may
lease the Refusal Space to the third party on the basis of the Offer. In the
event such third party does not lease the Refusal Space pursuant to the Offer,
Landlord shall be obligated to follow the foregoing procedure for any subsequent
Offer which it receives. If Tenant exercises its option to include the Refusal
Space hereunder, effective on the delivery date specified in the Offer, the
Refusal Space shall automatically be included in the Premises and subject to all
the terms and conditions of the Lease, except as set forth in the Offer and as
follows:

          (a)          Tenant’s Share (as defined in Section l.l(k) of the
Lease) shall be recalculated, using the total square footage of the Premises, as
increased by the Refusal Space.

          (b)          Except as set forth in the Offer, the Refusal Space shall
be leased on an “as is” basis and Landlord shall have no obligation to improve
the Refusal Space or grant Tenant any improvement allowance thereon.

          (c)          If requested by Landlord, Tenant shall, prior to the
beginning of the term for the Refusal Space, execute a written memorandum
confirming the inclusion of the Refusal Space and the Base Rental for the
Refusal Space.

11.       Landlord’s Notice Address. Notwithstanding anything to the contrary
contained in the Lease, pursuant to Section 8.1 of the Lease, Landlord’s address
for notices shall be:

3

--------------------------------------------------------------------------------




 

 

 

 

To Landlord:

 

 

 

 

 

 

 

 

Tower Place, L.P.

 

 

c/o RREEF

 

 

3340 Peachtree Road, Suite 250

 

 

Atlanta, Georgia 30326

 

 

Attn: Faye Z. Phillips

 

 

 

 

and

 

 

 

 

 

Tower Place, L.P.

 

 

c/o Regent Partners, LLC

 

 

3348 Peachtree Road, NE, Suite 1000

 

 

Atlanta, Georgia 30326-1008

 

 

Attn: Debra Cohbs

12.      Tenant’s Authority.

          (a)          If Tenant signs as a corporation, partnership, trust or
other legal entity each of the persons executing this Fifth Amendment to Lease
on behalf of Tenant represents and warrants that Tenant has been and is
qualified to do business in the state in which the Building is located, that the
entity has full right and authority to enter into this Fifth Amendment to Lease,
and that all persons signing on behalf of the entity were authorized to do so by
appropriate actions. Tenant agrees to deliver to Landlord, simultaneously with
the delivery of this Fifth Amendment to Lease, a corporate resolution, proof of
due authorization by partners, opinion of counsel or other appropriate
documentation reasonably acceptable to Landlord evidencing the due authorization
of Tenant to enter into this Fifth Amendment to Lease.

          (b)          Tenant hereby represents and warrants that neither
Tenant, nor any persons or entities holding any legal or beneficial interest
whatsoever in Tenant, are (i) the target of any sanctions program that is
established by Executive Order of the President or published by the Office of
Foreign Assets Control, U.S. Department of the Treasury (“OFAC”); (ii)
designated by the President or OFAC pursuant to the Trading with the Enemy Act,
50 U.S.C. App. § 5, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701-06, the Patriot Act, Public Law 107-56, Executive Order 13224 (September
23, 2001) or any Executive Order of the President issued pursuant to such
statutes; or (iii) named on the following list that is published by OFAC: “List
of Specially Designated Nationals and Blocked Persons.” If the foregoing
representation is untrue at any time during the Term, an Event of Default will
be deemed to have occurred, without the necessity of notice to Tenant.

13.      Miscellaneous.

          (a)          Except as expressly provided herein, no free rent, moving
allowances, tenant improvement allowances or other such financial concessions
contained in the Lease shall apply to the Term as extended hereby. Tenant
accepts the Premises in their “as-is” condition.

          (b)          Tenant represents to Landlord that, as of the date
hereof, Landlord is not in default of the Lease.

          (c)          For purposes of this Amendment, the term “Amendment Date”
shall mean the date upon which this Amendment is signed by Landlord or Tenant,
whichever is later.

          (d)          Except as amended hereby, the Lease shall be and remain
in full force and effect and unchanged. As amended hereby, the Lease is hereby
ratified and confirmed by Landlord and Tenant. To the extent the terms hereof
are inconsistent with the terms of the Lease, the terms hereof shall control.

          (c)          Landlord and Tenant acknowledge that CB Richard Ellis,
Inc. has acted as agent for Landlord in the negotiation and procurement of this
Amendment. Tenant

4

--------------------------------------------------------------------------------




represents and warrants that it has been represented by Kern Olsen in connection
with the negotiation and procurement of this Amendment and agrees to indemnify
Landlord against any third party other than Kern Olsen claiming a fee or
commission by or through Tenant.

          (f)          The submission of this Amendment to Tenant for
examination or consideration does not constitute an offer to amend the Lease,
and this Amendment shall become effective only upon the execution and delivery
thereof by Landlord and Tenant.

          (g)         Effective on the Expansion Effective Date, the Maximum
Number of Parking Spaces Available to Tenant [as defined in Section 1.1(r) of
the Lease] shall be increased from “72” to “104” spaces.

          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed and sealed as of the Amendment Date.

 

 

 

 

 

 

Date:

2-5-07

 

LANDLORD:

 

 

 

 

 

TOWER PLACE, L.P., a Georgia limited partnership

 

 

 

 

 

By: RREEF America REIT III Corp. O, a Maryland corporation, general partner

 

 

 

 

 

By: RREEF Management Company, a Delaware corporation, Authorized Agent



 

 

 

By:

-s- Faye Phillips [d72121009.jpg]

 

 

 

--------------------------------------------------------------------------------

 

 

 

Faye Phillips
Vice President – District Manager

 

 

 

Date:

1-31-07

 

TENANT:

 

 

 

 

 

QUALITY SYSTEMS, INC., a California corporation

 

 

 

 

 

By:

-s- Paul Holt [d72121010.jpg] 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name: 

Paul Holt

 

 

 

Title:

CFO

 

 

 

 

 

 

 

Attest: 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

[CORPORATE SEAL]

5

--------------------------------------------------------------------------------




[INSERT EXHIBIT A PAGE HERE] No Exhibit A

--------------------------------------------------------------------------------




EXHIBIT B–EXPANSION SPACE IMPROVEMENTS

This Exbihit B is attached to and made a part of the Fifth Amendment to Lease
dated January 31, 2007, between Tower Place, L.P., as Landlord and Quality
Systems, Inc., as Tenant.

          1.           Expansion Space Improvements. Landlord shall provide
design and construction of the work to the Expansion Space described in Schedule
1 attached hereto (“Expansion Space Improvements”). Tenant may not use or occupy
the Expansion Space with a number of personnel greater than is contemplated in
the approved space plans.

          2.          Landlord’s Work. Landlord agrees to construct the Premises
with building standard finishes based upon mutually accepted plans dated January
15, 2007 provided by Loia Budde and Associates.

          3.           Miscellancous.

                       (a)          Except as set forth in this Exhibit,
Landlord has no other agreement with Tenant and has no obligation to do any work
with respect to the Expansion Space. Any other work in the Expansion Space which
may be permitted by Landlord pursuant to the terms and conditions of the Lease
shall be done at Tenant’s sole cost and expense and in accordance with the terms
and provisions of the Lease.

                       (b)          All rights and remedies of Landlord herein
created or otherwise existing at law or equity are cumulative, and the exercise
of one or more such rights or remedies shall not be deemed to exclude or waive
the right to the exercise of any other rights or remedies. All such rights and
remedies may be exercised and enforced concurrently and whenever and as often as
deemed desirable.

                       (c)          This Exhibit shall not be deemed applicable
to any additional space added to the original Premises or the Expansion Space at
any time or from time to time, whether by any options under the Lease or
otherwise, or to any portion of the original Premises, the Expansion Space or
any additions thereto in the event of a renewal or extension of the original
term of the Lease, whether by any options under the Lease or otherwise.

{THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK}

--------------------------------------------------------------------------------